Beatty, C. J., and Paterson, J., dissenting.
We dissent. The two instructions quoted by Commissioner Hayne may have been technically inaccurate, but as applied to the point in controversy in this case, and as they must have been understood by the jury, they were scarcely erroneous, certainly not injurious.
It was agreed that plaintiff commenced work at $250 per month, and that he continued in his employment right along. In the absence of any evidence to the contrary, the presumption certainly would be that the rate of wages continued as it began. And if the evidence as to a reduction of the rate while the employment continued was exactly in equilibrio, the finding should have been against such change.
This was all the instructions could have been understood to mean, and in this sense they were not erroneous.
The judgment and order appealed from should be affirmed.